      Case 1:20-cr-00114-LJL Document 17
                                      16 Filed 07/29/20
                                               07/28/20 Page 1 of 1




                                                July 28, 2020
                                   GRANTED. The Status Conference previously scheduled for
BY ECF                             August 3, 2020 is RESCHEDULED to October 5, 2020 at 2:00PM.
                                   With consent of parties, the Court excludes time from July 29, 2020
                                   until October 5, 2020 pursuant to the Speedy Trial Act, 18 U.S.C.
Honorable Lewis J. Liman
                                   3161(h)(7)(A), upon a finding that the interests of justice outweigh
United States District Judge       the interests of the public and the defendant in a speedy trial, in that
Southern District of New York      the time between now and October 5 permits the Government time
500 Pearl Street                   to produce and review discovery, allows defense counsel time to
New York, NY 10007                 review discovery and complete a mitigation report.

      Re:    United States v. Wesley Mackow,                7/29/2020
             20 Cr. 114 (LJL)

Dear Judge Liman:

       I write with the consent of the government to request that the Court
adjourn by approximately 60 days the conference currently scheduled for
August 3. This conference was previously adjourned at the request of both
parties because the COVID-19 pandemic delayed the government’s
production of discovery and disrupted my work and ability to review
discovery and complete a mitigation report. These difficulties have continued
to date, with the result that I have yet been able to access certain discovery
held at the FBI or to make significant progress on a mitigation submission.

      If the Court grants this request, the parties submit that the time until
the next conference should be excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h), in the interest of justice.

                                                Sincerely,

                                                 /s/
                                                Clay H. Kaminsky
                                                Assistant Federal Defender
                                                Federal Defenders of New York
                                                (212) 417-8749

CC:   AUSA Mitzi Steiner
